Title: To George Washington from John Carlile, 20 September 1780
From: Carlile, John
To: Washington, George


                        
                            Camp 20th September 1780
                        
                        The Memorial of a Number of Officers in Col. Hazen’s Regiment Humbly Sheweth.
                        That your memorialists at an early period of the present War, drew their swords for the protection of the
                            Rights of their countrymen as well as their own individual Liberty, and have never hesitated to partake of the dangers and
                            toils of war when they pointed to the paths that lead to Military Glory.
                        Your memorialists labour under insupportable grievances, and have applyed to Col. Hazen to join in setting
                            them forth in a memorial, but he Col. Hazen could not concieve that the grievances were real, and was not at liberty to
                            join—Your memorialists therefore beg leave to call your Excellency’s attention one moment to their very particular
                            situation.
                        Your memorialists (by a Resolution of Congress) have been unfortunately excluded from the most remote
                            prospects of promotion. The basis of all the Military virtues and the common privilege of every soldier.
                        The same Resolution continued the Regiment upon the original establishment, without pointing out any mode of
                            Recruiting it, and the powers of raising men being deligated to the states in the Union respectively, they have passed
                            subsequent resolutions prohibiting the additional Regiments from Recruiting a Man so that the Regiment must eventually
                            dwindle away.
                        Some of your memorialists have never recieved any advantage from the Resolution of Congress that made them
                            part of the Quota of the state Troops to which they formally belonged; and wish to hold up the difficulty or even the
                            impossibility of equally sharing the bounties and priviliges of the state Troops either in Clothing or stores, when some
                            of them are and probably will be continually detached from the ground—Army, besides we should not be in Uniform but the
                            Regiment as a body would be patched with the Uniforms of every state line to which we belong.
                        Your memorialists have suffered great inconveniences from time to time by the Regiments being upon the
                            original establishment, on consequence of some unexplained powers which Col. Hazen arrogates to himself and have never had
                            the emoluments arising from the Regimental staff appointments by their own choice.
                        Your memorialists have private reasons for deprecating the appointment of a Commissary to supply them with
                            Clothing or stores even if the state of our public finances would render it practicable.
                        Your memorialists have been richly Clothed and Comfortably supplied with Resolutions, and necessity has
                            marked their conduct with "temperance, frugality and perseverance" but the Ignus fatuus is vanished and
                            they are left not only without these articles that are ornamental, but even such as are absolutely necessary for officers.
                        The prayer of your memorialists is that they may either be reduced to the establishment of other Regts and
                            attached to some state line; or that the Regiment may suffer a dissolution and the officers and Men sent to their own
                            states; if the former should take place your memorialists must urge that something should be done for the supernumerary
                            officers. some of those who have made the greatest sacrifices are the least fit for service, and would make much better
                            pentioners than able officers and as the original establishment of the Regiment exists upon their account the Public will have a happy opportunity of convincing the World that they have a disposition to reward the virtuous according to their merits.
                        They hope that no promotions may take place in the state lines to their prejudice and relying on your
                            Excellency’s justice, beg your Excellency will point out a method by which their grievances may be as speedily redressed
                            as possible and your Excellency’s memorialists as in duty bound shall ever pray.
                        
                            James R. Reid Major
                        
                        
                            
                                
                                     
                                    Joseph Lewis Lieut.
                                     
                                    W. Popham Capt.
                                
                                
                                    
                                    W. Stuart Lieut.
                                    
                                    John Carlile Capt.
                                
                                
                                    
                                    Palmer Cady Lieut.
                                    
                                    Michael Gilbert Capt.
                                
                                
                                    
                                    L. Manning Ensign
                                    
                                    Richard Lloyd Capt.
                                
                            
                        
                        
                            Tho. Pry Capt.
                            J. Duncan Capt.
                            John Hughes Capt.
                        
                    